DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13182167 filed on 09/30/2005.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 has considered by the examiner.
Closest Prior Art
US 4, 800, 375 and  US 20040080479 A1 are considered the closest prior art to the invention as claimed. However they neither alone nor in combination disclose nor suggest the limitations for which this application has been deemed allowable.

Allowable Subject Matter
Claims 2-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 2; specifically, the prior art fails to teach or suggest a display device “wherein  a plurality of pixels arranged in a matrix with a plurality of rows and columns, the plurality of pixels comprising: a first pixel configured to emit red light, the first pixel comprising a first organic EL element comprising a first light-emitting layer; a second pixel configured to emit red light, the second pixel comprising a second organic EL element comprising the first light-emitting layer; a third pixel configured to emit green light, the third pixel comprising a third organic EL element ” in combination with other features of the present claimed invention.
Regarding claims 3-6, these claims are allowable for the reasons given for claim 2 and because of their dependency status on claim 2.
Regarding claim 7, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 7; specifically, the prior art fails to teach or suggest a display device “wherein a plurality of pixels arranged in a matrix with a plurality of rows and columns, the plurality of pixels comprising: a first pixel configured to emit red light, the first pixel comprising a first organic EL element comprising a first light-emitting layer; a second pixel configured to emit red light, the second pixel comprising a second organic EL element comprising the first light-emitting layer; a third pixel configured to emit green light, the third pixel comprising a third organic EL element comprising a second light-emitting layer; a fourth pixel configured to emit green light, the fourth ” in combination with other features of the present claimed invention.
Regarding claims 8-11, these claims are allowable for the reasons given for claim 12 and because of their dependency status on claim 12.
Regarding claim 12, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 12; specifically, the prior art fails to teach or suggest a display module “wherein a plurality of pixels arranged in a matrix with a plurality of rows and columns, the plurality of pixels comprising: a first pixel configured to emit red light, the first pixel comprising a first organic EL element comprising a first light-emitting layer; a second pixel configured to emit red light, the ” in combination with other features of the present claimed invention.
Regarding claims 13-16, these claims are allowable for the reasons given for claim 12 and because of their dependency status on claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879
TRACIE Y. GREEN
Primary Examiner
Art Unit 2879